U NITED S TATES S ECURITIES AND E XCHANGE C OMMISSION Washington, D.C. 20549 F ORM 8-K C URRENT R EPORT P URSUANT TO S ECTION 13 OR 15(d) OF THE S ECURITIES E XCHANGE A CT OF 1934 Date of Report (Date of earliest event reported): January 7, 2011 ABC ACQUISITION CORP 1502 (Exact name of registrant as specified in its charter) Nevada 000-54115 27-2332860 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2 Canal Park, 5 th Floor Cambridge, MA (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (617)209-7999 300 Center Ave. Ste. 202 Bay City, MI 48708 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) FORWARD-LOOKING STATEMENTS There are statements in this Current Report on Form 8-K that are not historical facts. These "forward-looking statements" can be identified by use of terminology such as "believe," "hope," "may," "anticipate," "should," "intend," "plan," "will," "expect," "estimate," "project," "positioned," "strategy" and similar expressions. You should be aware that these forward-looking statements are subject to risks and uncertainties that are beyond our control. Although management believes that the assumptions underlying the forward looking statements included in this Current Report are reasonable, they do not guarantee our future performance, and actual results could differ from those contemplated by these forward looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. In the light of these risks and uncertainties, there can be no assurance that the results and events contemplated by the forward-looking statements contained in this Current Report will in fact transpire. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of their dates. We do not undertake any obligation to update or revise any forward-looking statements. As used in this Current Report and unless otherwise indicated, the terms we, us, our, and the Company refer to ABC Acquisition Corp 1502. Item 1.01 Entry into a Material Definitive Agreement. On January 7, 2011(the Closing Date), we entered into a share exchange agreement (the Share Exchange Agreement) with Amersey Investments, LLC (Amersey), Parallax Diagnostics, Inc., a Delaware corporation (Parallax) and its sole shareholder, Montecito Bio Sciences, Ltd. (Montecito). On the Closing Date, pursuant to the terms and conditions of the Share Exchange Agreement, we acquired 100% of the issued and outstanding shares of common stock of Parallax in exchange for the issuance of 21,000,000 shares of our common stock, par value $0.0001. Additionally, as further consideration for the share exchange and in accordance with the Shares Exchange Agreement, Amersey cancelled to treasury 28,000,000 shares of our common stock. Subsequently, on April 12, 2011, pursuant to the terms of the Share Exchange Agreement, Parallax merged with and into the Company whereupon the Company continued as the surviving entity and the corporate existence of Parallax ceased (the Merger). As a result of the transactions effected by the Share Exchange Agreement, (i) the former business of Parallax is now our sole business and (ii) there is a change of control whereby the former shareholder of Parallax, Montecito, will now own a controlling 75% ownership interest in the Company. As a further condition of the Share Exchange Agreement, the current officers and directors of the Company resigned and J. Michael Redmond was appointed to serve as a Director and also as the CEO and President of the Company. Additionally, Mr. Norman A. Kunin was appointed to serve as the Companys CFO, Mr. Mike Contarino was appointed to serve as the Companys Vice President and Dr. Roger Morris was appointed to serve as the Companys Chief Science Officer. Mr. Edward W. Withrow III, Dr. Jorn Gorlach, Mr. Anand Kumar, Mr. David Engert and Mr. E. William Withrow Jr. were appointed to serve as Directors. Item 2.01 Completion of Acquisition or Disposition of Assets. 1 The disclosure required by this item is included in Item 1.01 hereof and is incorporated herein by reference. The foregoing summary of the Share Exchange Agreement and Merger is not complete and is qualified in its entirety by reference to the complete text of the Share Exchange Agreement and Articles of Merger, which are attached hereto as Exhibits 2.1 and 2.2, respectively. FORM 10 DISCLOSURE Immediately prior to the transaction described above, we were deemed a shell company, as defined in Rule 12b-2 under the Securities Exchange Act of 1934 (the Exchange Act). Item 2.01(f) of Form 8-K provides that under these circumstances a registrant must include with its disclosure the information that would be required if the registrant were filing a general form for registration of securities on Form 10 under the Exchange Act. Accordingly, we are providing below the information that would normally be included with a Form 10.
